DETAILED ACTION
	This action is in response to the amendment filed 4/11/2022. Currently, claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1.
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Barbut et al. does not teach through holes provided in the ball-shaped structure 426, the examiner respectfully disagrees. As detailed below, claim 10 of Barbut et al. teaches “said first and second occlusive members comprise a rigid member, an expandable member, a compressible member, a sponge, a porous member, a plug, a balloon, foam or combinations of the foregoing.” Thus, Barbut et al. teaches that the posterior nasal occlusion device 426 can be structured as a porous balloon. The examiner notes that pores are through holes.
In response to Applicant’s argument that Barbut et al. does not teach that the ball-shaped structure (posterior nasal occlusion device 426) withstands natural pressure of a uvula of a human body and supports collapse of an air way of the uvula in response to insertion of the nasopharynx stent (intranasal delivery catheter 400) into a nasopharyngeal passage of the human body, the examiner asserts that Barbut et al. teaches this feature inasmuch as the posterior nasal occlusion device 426 of Barbut et al. is shown in Figure 4 to have a structure that is capable of applying an outward force to oppose the inward force of the natural pressure of a uvula of a human body and collapse of an air way of the uvula (note: “withstand” is defined to “resist or oppose;” see attached definition of “withstand”).

Specification
The amendment filed 4/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a ball-shaped structure of the balloon” (twice recited) and “the ball-shaped structure withstands natural pressure of a uvula of a human body and supports collapse of an air way at the uvula in response to insertion of the nasopharynx stent into a nasopharyngeal passage of the human body.” No support is provided for this disclosure in Applicant’s specification as originally filed. Applicant’s specification as originally filed provides no teaching that the balloon (2) includes a distinct ball-shaped structure or part. Additionally, while Applicant’s specification teaches that the balloon (2) withstands natural pressure of a uvula of a human body and supports collapse of an air way at the uvula, Applicant’s specification provides no teaching that a distinct, ball-shaped structure or part of the balloon (2) performs this function (as claimed). Further, Applicant’s specification as originally filed does not teach that the balloon (2) withstands natural pressure of a uvula of a human body and supports collapse of an air way at the uvula in response to insertion of the nasopharynx stent into a nasopharyngeal passage of the human body, as claimed. Rather, Applicant’s specification teaches that the balloon (2) is able to function as claimed when the nasopharynx stent 100 is “inserted into a nasopharyngeal passage of a human body until the balloon 2 reaches a uvula (soft palate) of the human body” (see [0029] of the publication of the present application). Mere insertion of the nasopharynx stent 100 into any part of the nasopharyngeal passage of the human body (as claimed) is not taught in Applicant’s specification to result in the claimed function.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an air way of the uvula” should be amended to recite ---an air way at the uvula--- (because the uvula does not include an airway; wording is also consistent with Applicant’s specification).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to avoid the recitation of active method steps in a device claim, “wherein the ball-shaped structure withstands natural pressure of a uvula of a human body and supports collapse of an air way of the uvula in response to insertion of the nasopharynx stent into a nasopharyngeal passage of the human body” should be amended to recite ---wherein the ball-shaped structure is capable of withstanding natural pressure of a uvula of a human body and supporting collapse of an air way of the uvula in response to insertion of the nasopharynx stent into a nasopharyngeal passage of the human body---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a ball-shaped structure of the balloon.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed provides no teaching that the balloon (2) includes a distinct ball-shaped structure or part. Claims 2-12 depend on claim 1 and therefore, include the same error.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the ball-shaped structure withstands natural pressure of a uvula of a human body and supports collapse of an air way of the uvula in response to insertion of the nasopharynx stent into a nasopharyngeal passage of the human body.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches that the balloon (2) withstands natural pressure of a uvula of a human body and supports collapse of an air way at the uvula, Applicant’s specification provides no teaching that a distinct, ball-shaped structure or part of the balloon (2) performs this function (as claimed). Further, Applicant’s specification as originally filed does not teach that the balloon (2) withstands natural pressure of a uvula of a human body and supports collapse of an air way at the uvula in response to insertion of the nasopharynx stent into a nasopharyngeal passage of the human body, as claimed. Rather, Applicant’s specification teaches that the balloon (2) is able to function as claimed when the nasopharynx stent 100 is “inserted into a nasopharyngeal passage of a human body until the balloon 2 reaches a uvula (soft palate) of the human body” (see [0029] of the publication of the present application). Mere insertion of the nasopharynx stent 100 into any part of the nasopharyngeal passage of the human body (as claimed) is not taught in Applicant’s specification to result in the claimed function. Claims 2-12 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbut et al. (US 2013/0274651) in view of Guyuron et al. (US 2012/0080037).
In regards to claim 1, Barbut et al. teaches in Figure 4 a nasal tube (as defined in the annotated copy of Figure 4 provided below; [0047] teaches catheter 400 being for “intranasal delivery”) configured as a nasal tube (shown in Figure 4 to have a tubular structure; [0047] teaches catheter 400 being for “intranasal delivery”); and a balloon (as defined in the annotated copy of Figure 4 provided below) configured as a balloon (taught in Figure 4 to have a structure resembling a balloon), communicated with a terminal end of (as shown in Figure 4) the nasal tube (as defined in the annotated copy of Figure 4 provided below), and provided with a vent hole (first orifice 424) in communication with the nasal tube (as defined in the annotated copy of Figure 4 provided below) and first mesh-shaped through holes formed in a peripheral wall of (claim 10 teaches “said first and second occlusive members comprise a rigid member, an expandable member, a compressible member, a sponge, a porous member, a plug, a balloon, foam or combinations of the foregoing;” thus, Barbut et al. teaches that the posterior nasal occlusion device 426 can be structured as a porous balloon; the pores are mesh-shaped through holes; a “porous” structure is defined to be full of pores such that the structure is permeable by water, air, etc.; see attached definition of “porous;” in order for the posterior nasal occlusion device 426 to be permeable to water, air, etc., pores must be present in the exterior surface/peripheral wall of the posterior nasal occlusion device 426) a ball-shaped portion (posterior nasal occlusion device 426) of the balloon (as defined in the annotated copy of Figure 4 provided below), wherein the ball-shaped structure (posterior nasal occlusion device 426) withstands natural pressure of a uvula of a human body and supports collapse of an air way of the uvula in response to insertion of the nasopharynx stent (intranasal delivery catheter 400) into a nasopharyngeal passage of the human body (inasmuch as the posterior nasal occlusion device 426 is shown in Figure 4 to have a structure that is capable of applying an outward force to oppose the inward force of the natural pressure of a uvula of a human body and collapse of an air way of the uvula; “withstand” is defined to “resist or oppose;” see attached definition of “withstand”).

    PNG
    media_image1.png
    507
    689
    media_image1.png
    Greyscale

	Barbut et al. does not teach the nasal tube and balloon being soft.
	However, Guyuron et al. teaches in Figures 1 and 2 and [0031] an analogous device (nasopharyngeal airway 10), the entirety of which is made of a soft material ([0031] teaches nasopharyngeal airway 10 being “constructed or formed from a soft, flexible material”).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the nasal tube and balloon of Barbut et al. to be soft as taught by Guyuron et al. because this element is known to facilitate the insertion of the device into the nose and through the nasal passage by allowing the device to bend and flex as may be necessary to navigate through the internal anatomy of the patient's nasal passage, for example, the turbinate, the septum and the hard palate, as Guyuron et al. teaches in [0031].
In regards to claim 2, Barbut et al. and Guyuron et al. teach the apparatus of claim 1. Barbut et al. teaches in Figure 4 that the nasal tube (as defined in the annotated copy of Figure 4 provided above) is provided with second mesh-shaped through holes (orifices 422).
In regards to claims 3, 4, 8 and 9, Barbut et al. and Guyuron et al. teach the apparatus of claim 1. The originally relied upon embodiment of Barbut et al. and Guyuron et al. do not teach a baffle connected to a front end of the nasal tube; wherein the baffle is provided with a plurality of ventilation holes; and wherein the baffle is fitted over and connected to an outer tube wall of the front end of the nasal tube, and the baffle is disposed along a radial plane of the nasal tube; wherein the baffle is a ring-shaped sheet, and an inner circumference of the baffle fits with an outer wall of the nasal tube.
However, Barbut et al. teaches in Figure 5 an alternate embodiment that includes a baffle (mask 530) connected to a front end (as defined in the annotated copy of Figure 5 provided below) of the nasal tube (delivery catheters 510, 512); wherein the baffle (mask 530) is provided with a plurality of ventilation holes (through which delivery catheters 510, 512 are positioned, as shown in Figure 5); and wherein the baffle (mask 530) is fitted over and connected to (as shown in Figure 5) an outer tube wall (exterior surfaces of delivery catheters 510, 512) of the front end (as defined in the annotated copy of Figure 5 provided below) of the nasal tube (delivery catheters 510, 512), and the baffle (mask 530) is disposed along (as shown in Figure 5)  a radial plane of the nasal tube (delivery catheters 510, 512); wherein the baffle (mask 530) is a ring-shaped sheet (mask 530 has a circular, ring shape at the openings through which delivery catheters 510, 512 are positioned), and an inner circumference (the inner circumference of the openings through which delivery catheters 510, 512 are positioned) of the baffle (mask 530) fits with (shown in Figure 5 to be positioned against) an outer wall (exterior surfaces of delivery catheters 510, 512) of the nasal tube (delivery catheters 510, 512).

    PNG
    media_image2.png
    379
    522
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of the originally relied upon embodiment of Barbut et al. as modified by Guyuron et al. to include a baffle connected to a front end of the nasal tube; wherein the baffle is provided with a plurality of ventilation holes; and wherein the baffle is fitted over and connected to an outer tube wall of the front end of the nasal tube, and the baffle is disposed along a radial plane of the nasal tube; wherein the baffle is a ring-shaped sheet, and an inner circumference of the baffle fits with an outer wall of the nasal tube as taught by the alternate embodiment of Barbut et al. because this element is known to provide a mechanism to secure the nasal tube to the user’s face to support the nasal tube in proper position.
In regards to claims 5, 11 and 12, Barbut et al. and Guyuron et al. teach the apparatus of claims 1 and 3. Barbut et al. teaches in Figure 4 that the nasal tube (as defined in the annotated copy of Figure 4 provided above) comprises a first nasal tube (as shown in Figure 4) and a second nasal tube (as shown in Figure 4); the balloon (as defined in the annotated copy of Figure 4 provided above) comprises a first balloon (as shown in Figure 4) and a second balloon (as shown in Figure 4); the first balloon is in communication with a terminal end of the first nasal tube (as shown in Figure 4) while the second balloon is in communication with a terminal end of the second nasal tube (as shown in Figure 4).
The originally relied upon embodiment of Barbut et al. and Guyuron et al. do not teach that the baffle comprises a first baffle and a second baffle; the first baffle is connected to a front end of the first nasal tube, while the second baffle is connected to a front end of the second nasal tube; the first baffle is connected with the second baffle; wherein the first baffle is fitted over and connected to an outer tube wall of the front end of the first nasal tube, while the second baffle is fitted over and connected to an outer tube wall of the front end of the second nasal tube; and wherein the first baffle and the second baffle are both provided with ventilation holes.
However, Barbut et al. teaches in Figure 5 an alternate embodiment wherein the baffle (mask 530) comprises a first baffle (first half of mask 530) and a second baffle (second half of mask 530); the first baffle (first half of mask 530) is connected to (as shown in Figure 5) a front end (as defined in the annotated copy of Figure 5 provided above) of the first nasal tube (catheter 510), while the second baffle (second half of mask 530) is connected (as shown in Figure 5) to a front end (as defined in the annotated copy of Figure 5 provided above) of the second nasal tube (catheter 512); the first baffle (first half of mask 530) is connected with (as shown in Figure 5) the second baffle (second half of mask 530); wherein the first baffle (first half of mask 530) is fitted over and connected to (as shown in Figure 5) an outer tube wall (exterior surface of catheter 510) of the front end (as defined in the annotated copy of Figure 5 provided above) of the first nasal tube (catheter 510), while the second baffle (second half of mask 530) is fitted over and connected to (as shown in Figure 5) an outer tube wall (exterior surface of catheter 512) of the front end (as defined in the annotated copy of Figure 5 provided above) of the second nasal tube (catheter 512); and wherein the first baffle (first half of mask 530) and the second baffle (second half of mask 530) are both provided with ventilation holes (through which delivery catheters 510, 512 are positioned, as shown in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of the originally relied upon embodiment of Barbut et al. as modified by Guyuron et al. and the alternate embodiment of Barbut et al. to include that the baffle comprises a first baffle and a second baffle; the first baffle is connected to a front end of the first nasal tube, while the second baffle is connected to a front end of the second nasal tube; the first baffle is connected with the second baffle; wherein the first baffle is fitted over and connected to an outer tube wall of the front end of the first nasal tube, while the second baffle is fitted over and connected to an outer tube wall of the front end of the second nasal tube; and wherein the first baffle and the second baffle are both provided with ventilation holes as taught by the alternate embodiment of Barbut et al. because this element is known to provide a mechanism to secure the first and second nasal to the user’s face to support the first and second nasal tubes in proper position.
In regards to claim 7, Barbut et al. and Guyuron et al. teach the apparatus of claim 1. Barbut et al. does not teach that the nasal tube and the balloon are made of medical-grade biocompatible soft materials.
However, Guyuron et al. teaches in Figures 1 and 2 and [0031] an analogous device (nasopharyngeal airway 10), the entirety of which is made of medical-grade biocompatible soft materials ([0031] teaches nasopharyngeal airway 10 being “constructed or formed from a soft, flexible material” that is, for example, “a biocompatible thermoplastic elastomer or a biocompatible thermoset silicone”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the nasal tube and balloon of Barbut et al. as modified by Guyuron et al. to be made of medical-grade biocompatible soft materials as taught by Guyuron et al. because this element is known to provide to facilitate the insertion of the device into the nose and through the nasal passage by allowing the device to bend and flex as may be necessary to navigate through the internal anatomy of the patient's nasal passage, for example, the turbinate, the septum and the hard palate, using a material that is compatible with (and will not irritate) the user’s anatomy, as Guyuron et al. teaches in [0031].
In regards to claim 10, Barbut et al. and Guyuron et al. teach the apparatus of claims 1 and 5. Barbut et al. teaches in Figure 4 that the first balloon and the second balloon are both provided with vent holes (first orifice 424 provided on each of the first and second balloons) and first mesh-shaped through holes (second and third orifices 424 provided on each of the first and second balloons).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbut et al. (US 2013/0274651), in view of Guyuron et al. (US 2012/0080037) and further in view of Guyette (US 2013/0109992).
In regards to claim 6, Barbut et al. and Guyuron et al. teach the apparatus of claims 1 and 3. Barbut et al. and Guyuron et al. do not teach a nose pack having an adhesive backing and connected with the baffle.
However, Guyette teaches in Figures 1-3 and [0022-0023] an analogous device with a nose pack (adhesive 40) having an adhesive backing and connected with ([0023] teaches “the interior surface of the mask [10] includes an adhesive 40”) the baffle (mask 10).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the originally relied upon embodiment of Barbut et al. as modified by Guyuron et al. and the alternate embodiment of Barbut et al. to include a nose pack having an adhesive backing and connected with the baffle as taught by Guyette because this element is known to “firmly position” the baffle, as Guyette teaches in [0023].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/17/2022